DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 10/5/2022, claims 1 – 20 are pending for examination. This action is final.
Response to Amendment
Acknowledgement is made claims 1, 2, 6, 8, 9, 13, 15, 16, 19 and 20 are amended and pending examination.
Response to Arguments
Applicant’s arguments, found on pages 11 – 15 of Remarks dated 6/14/2022, wherein Applicant alleges, “Day, Hersans, and/or Kurian fail to teach or suggest, at least: ‘identify session activity data during a proxy session of the user, the session activity data including meta data that includes information associated with events during the proxy session between a client and a server; identify private data among the meta data, the private data being associated with predetermined fields identified as being private in the session activity data’, as recited in amended independent claim 1”, have been fully considered and found persuasive. 
However, Applicant specifically asserts, “Day does not appear to describe a ‘proxy session.’ The session referred to in Day appears to be ‘a period of time during which an entity is authorized to access one or more applications hosted by or accessible via a server system.’ Day, paragraph [0022]. In this regard, Day describes sessions between a remote client and a server system, in which ‘the server system can use a combined encryption key to encrypt client data received from the remote client during the session.’ (emphasis added). Day, paragraph [0018]. A session between a remote client and a server system is different than a proxy session, in which an apparatus, for example a proxy server, identifies session activity data during a proxy session between the client and the server.” 
Examiner disagrees. Examiner indicates that the element “a proxy server” is not found anywhere in the claimed invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner further indicates that even if the interpretation comprising the proxy server were applied to the claimed invention, Day et al. (US 2015/0113276 A1), hereinafter “Day”, teaches of a server application 106 being an intermediary device between a server device (server application 202) and the client (Day Paragraphs [0030 – 0033] and Fig. 5) and such an intermediary device may perform the steps of the method (additional server application 202 can be executed at… the additional server application 202 … different from and external to the server system 102 (Day Paragraph [0033])).
Claim 1, as amended, overcomes the prior art of record as the prior art of record fails to teach claim 1 when considered as a whole. However, based upon further consideration of claim 1 as a whole, a new rejection is presented herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 20 are rejected under 35 U.S.C. §103 as being unpatentable over Day et al. (US 2015/0113276 A1), hereinafter “Day”, in view of Ahn (US 2020/0026708 A1) and further in view of Hersans et al. (US 2019/0097791 A1), hereinafter “Hersans”.
Regarding claim 1, Day teaches an apparatus comprising: 
a processor (Day Paragraphs [0062 – 0064]); and 
a memory on which is stored machine-readable instructions (Day Paragraphs [0062 – 0064]) that when executed by the processor, cause the processor to: 
obtain an encryption key (server generates a client key portion and subsequently a combined encryption key using the client key portion (Day Paragraph [0018])); 
identify session activity data during a proxy session of the user, the session activity data including data that includes information associated with events during the proxy session between a client and a server (using the combined encryption key to encrypt client data during a session (Day Paragraph [0018]) “the term ‘session' is used to refer to a period of time during which an entity is authorized to access one or more applications hosted by or accessible via a server system” (Day Paragraph [0022])); 
encrypt the identified session activity data using the encryption key (using the combined encryption key to encrypt client data during a session (Day Paragraph [0018])); and 
store the encrypted session activity data (storing and encrypting the client data during a session (Day Paragraph [0017])).
	Day fails to teach session data including meta data, and identifying private data among the meta data, the private data being associated with predetermined fields identified as being private in the session activity data. Day further fails to teach of obtaining the encryption key from the user.  
	However, in analogous art, Ahn is directed to a data discovery solution and data storage implementation, specifically comprising the encryption of metadata to maintain confidential information for respective clients (Ahn Paragraph [0019 – 0020]).
	Ahn specifically teaches session data including meta data (“technical data of a particular client is still secure, private, and not accessible by another client … store summary and statistical demographic technical metadata 118 (i.e., generalizable metadata) of a particular client but store the private client information such as location information” (Ahn Paragraph [0018 – 0019])), and identifying private data among the meta data, the private data being associated with predetermined fields identified as being private in the session activity data (“metadata may be bifurcated into private metadata (such as customer phone numbers) and generalizable metadata (such as average age of the population) … private metadata is encrypted and wholly controlled by the client in the manner described above, generalizable metadata may be unencrypted and accessible to the public” (Ahn Paragraph [0020])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Ahn related to selectively encrypting meta data and apply them to the teachings of Day for the purpose of yielding the predictable result of encrypting data which is private to a respective client while maintaining public access to non-confidential data. One would be motivated as such as this safeguards confidential metadata (Ahn Paragraphs [0019 – 0020]).
	Day and Ahn fail to teach obtaining an encryption key from a user.
	However, in analogous art, Hersans is directed to encrypting data records for increased security based on security protocols being performed on a tenant-by-tenant basis (Hersans Paragraph [0014]).
Hersans specifically teaches obtaining an encryption key from a user (uploading an  encryption key from a user device to a data center (Hersans Paragraph [0034])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hersans related to having the user upload their own encryption key and apply them to the teachings of Day and Ahn for the purpose of allowing users to control the encryption of user information in a shared platform. One would be motivated as such as different users or tenants may require different security protocols (Hersans Paragraph [0004]).

Regarding claim 2, Day, Ahn, and Hersans teach the apparatus of claim 1, wherein the instructions further cause the processor to: 
authenticate the user (client key portion generated in response to authenticating the client (Day Paragraph [0021])); 
based on the user being authentic, decrypt the encrypted session activity data using the encryption key obtained from the user (obtaining the client key portion from the client for subsequent decryption of the stored client data (Day Paragraph [0025])); and 
output the decrypted session activity data to the authenticated user (Day Paragraph [0025]).  

Regarding claim 3, Day, Ahn, and Hersans teach the apparatus of claim 1, wherein the instructions further cause the processor to: 
decrypt the encrypted session activity data using the encryption key used to encrypt the session activity data, the encryption key being based on a symmetric-key algorithm (obtaining the client key portion from the client for subsequent decryption of the stored client data (Day Paragraph [0025]) generating the combined encryption key using symmetric key algorithms (Day Paragraph [0045])).  

Regarding claim 4, Day, Ahn, and Hersans teach the apparatus of claim 1, wherein the instructions further cause the processor to: 
provide a user interface (UI) for the user to manage the proxy session (user may upload tenant secrets and encryption keys using a user interface for Bring Your Own Key uploads (Hersans Paragraph [0034])); 
authenticate the user through the UI (client application establishes the session and provides client credentials for authentication (Day Paragraph [0031])); 
based on the user being authenticated, allow the encryption key to be uploaded through the UI (receiving client data from the client application (Day Paragraph [0008]) wherein client data includes a client key portion (Day Paragraph [0025])); and 
associate the authenticated user and the encryption key (client key portion is specific to a given session (Day Paragraph [0021]) inherits motivation to combine from respective parent claim.).  

Regarding claim 5, Day, Ahn, and Hersans teach the apparatus of claim 1, wherein the instructions further cause the processor to: 
obtain a second encryption key from the user (system may request an updated encryption key from a user to be uploaded using the BYOK system (Hersans Paragraph [0067])); and 
in response to receipt of the second encryption key, replace the encryption key with the second encryption key, wherein the session activity data encrypted using the replaced encryption key is inaccessible after the encryption key is replaced (replacing an encryption key in response to the expiration of a time-to-live of the first encryption key (and therefore the first encryption key is not invalid) (Hersans Paragraphs [0067] and [0030]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hersans related to updating expired encryption keys and apply them to the teachings of Day for the purpose of improving security by invalidating encryption keys after a time period. One would be motivated as such as this allows encryption keys to not remain stale.).  

Regarding claim 6, Day, Ahn, and Hersans teach the apparatus of claim 1, wherein to encrypt the identified session activity data, the instructions further cause the processor to:
encrypt the identified private data without encrypting session activity data that is not identified as being private data (“metadata may be bifurcated into private metadata (such as customer phone numbers) and generalizable metadata (such as average age of the population) … private metadata is encrypted and wholly controlled by the client in the manner described above, generalizable metadata may be unencrypted and accessible to the public” (Ahn Paragraph [0020]) inherits motivation to combine from respective parent claim.).

Regarding claim 7, Day, Ahn, and Hersans teach the apparatus of claim 1, wherein the instructions further cause the processor to: 
receive a request from the user to access the encrypted session activity data (obtaining the client key portion from the client for subsequent decryption of the stored client data (Day Paragraph [0025])); 
determine that the user is authorized to access the encrypted session activity data based on the user being identified as being associated with the encryption key (client key portion generated in response to authenticating the client (Day Paragraph [0021])); 
determine that the encryption key is available (determining if the client key portion is valid or invalidated (Day Paragraphs [0053 – 0054])); 
based on a determination that the encryption key is available, decrypt the encrypted session activity data using the encryption key (Day Paragraphs [0053 – 0054]); and 
cause the session activity data to be displayed on a user interface (UI) (providing data to the user by displaying it on the user interface (Hersans Paragraph [0038]) inherits motivation to combine from respective parent claim.).  

Regarding claim 8, Day, Ahn, and Hersans teach the apparatus of claim 1, wherein to encrypt the identified session activity data, the instructions further cause the processor to:
generate the session activity data during management of the proxy session, the generated session activity data being the meta data including the private data (client session data may include interaction data with an online marketing application wherein the client data includes login and password information (Day Paragraph [0017])); and
encrypt the private data identified in the generated session activity data (“metadata may be bifurcated into private metadata (such as customer phone numbers) and generalizable metadata (such as average age of the population) … private metadata is encrypted and wholly controlled by the client in the manner described above, generalizable metadata may be unencrypted and accessible to the public” (Ahn Paragraph [0020]) inherits motivation to combine from respective parent claim.).

Regarding claim 9, Day teaches a method comprising: 
receiving, by a processor, an encryption key (server generates a client key portion and subsequently a combined encryption key using the client key portion (Day Paragraph [0018])); 
identifying, by the processor, session activity data during a proxy session of the user, the session activity data including data that includes information associated with events during the proxy session between a client and a server (using the combined encryption key to encrypt client data during a session (Day Paragraph [0018]) “the term ‘session' is used to refer to a period of time during which an entity is authorized to access one or more applications hosted by or accessible via a server system” (Day Paragraph [0022])); 
encrypting, by the processor, the session activity data using the encryption key (using the combined encryption key to encrypt client data during a session (Day Paragraph [0018])); 
storing, by the processor, the encrypted session activity data (storing and encrypting the client data during a session (Day Paragraph [0017]));
receiving, by the processor, a request from the user to access the encrypted session activity data (obtaining the client key portion from the client for subsequent decryption of the stored client data by request (Day Paragraph [0025])); 
based on the user being authenticated, decrypting, by the processor, the session activity data using the encryption key received from the user (client key portion generated in response to authenticating the client (Day Paragraph [0021]) obtaining the client key portion from the client for subsequent decryption of the stored client data (Day Paragraph [0025])); and 
outputting, by the processor, the session activity data to the user (providing the decrypted data (Day Paragraph [0024])).  
Day fails to teach session data including meta data, and identifying private data among the meta data, the private data being associated with predetermined fields identified as being private in the session activity data. Day further fails to teach of obtaining the encryption key from the user.  
	However, in analogous art, Ahn is directed to a data discovery solution and data storage implementation, specifically comprising the encryption of metadata to maintain confidential information for respective clients (Ahn Paragraph [0019 – 0020]).
	Ahn specifically teaches session data including meta data (“technical data of a particular client is still secure, private, and not accessible by another client … store summary and statistical demographic technical metadata 118 (i.e., generalizable metadata) of a particular client but store the private client information such as location information” (Ahn Paragraph [0018 – 0019])), and identifying private data among the meta data, the private data being associated with predetermined fields identified as being private in the session activity data (“metadata may be bifurcated into private metadata (such as customer phone numbers) and generalizable metadata (such as average age of the population) … private metadata is encrypted and wholly controlled by the client in the manner described above, generalizable metadata may be unencrypted and accessible to the public” (Ahn Paragraph [0020])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Ahn related to selectively encrypting meta data and apply them to the teachings of Day for the purpose of yielding the predictable result of encrypting data which is private to a respective client while maintaining public access to non-confidential data. One would be motivated as such as this safeguards confidential metadata (Ahn Paragraphs [0019 – 0020]).
	Day and Ahn fail to teach obtaining an encryption key from a user.
	However, in analogous art, Hersans is directed to encrypting data records for increased security based on security protocols being performed on a tenant-by-tenant basis (Hersans Paragraph [0014]).
Hersans specifically teaches obtaining an encryption key from a user (uploading an  encryption key from a user device to a data center (Hersans Paragraph [0034])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hersans related to having the user upload their own encryption key and apply them to the teachings of Day and Ahn for the purpose of allowing users to control the encryption of user information in a shared platform. One would be motivated as such as different users or tenants may require different security protocols (Hersans Paragraph [0004]).

Regarding claim 10, Day, Ahn, and Hersans teach the method of claim 9, further comprising: 
decrypting the encrypted session activity data using the encryption key used to encrypt the session activity data, the encryption key being based on a symmetric-key algorithm (obtaining the client key portion from the client for subsequent decryption of the stored client data (Day Paragraph [0025]) generating the combined encryption key using symmetric key algorithms (Day Paragraph [0045])).  

Regarding claim 11, Day, Ahn, and Hersans teach the method of claim 9, further comprising:
providing a user interface (UI) for the user to manage the proxy session, wherein the encryption key is to be uploaded through the UI (user may upload tenant secrets and encryption keys using a user interface for Bring Your Own Key uploads (Hersans Paragraph [0034])); 
authenticating the user through the UI (client application establishes the session and provides client credentials for authentication (Day Paragraph [0031])); and 
associating the user and the encryption key based on the user being authenticated (client key portion is specific to a given session (Day Paragraph [0021]) inherits motivation to combine from respective parent claim.).  

Regarding claim 12, Day, Ahn, and Hersans teach the method of claim 9, further comprising: 
obtaining a second encryption key from the user (system may request an updated encryption key from a user to be uploaded using the BYOK system (Hersans Paragraph [0067])); and 
in response to receipt of the second encryption key, replacing the encryption key with the second encryption key, wherein the session activity data encrypted using the replaced encryption key is inaccessible after the encryption key is replaced (replacing an encryption key in response to the expiration of a time-to-live of the first encryption key (and therefore the first encryption key is not invalid) (Hersans Paragraphs [0067] and [0030]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hersans related to updating expired encryption keys and apply them to the teachings of Day for the purpose of improving security by invalidating encryption keys after a time period. One would be motivated as such as this allows encryption keys to not remain stale.).  

Regarding claim 13, Day, Ahn, and Hersans teach the method of claim 9, wherein encrypting the identified session activity data comprises:
encrypting the identified private data without encrypting session activity data that is not identified as being private data (“metadata may be bifurcated into private metadata (such as customer phone numbers) and generalizable metadata (such as average age of the population) … private metadata is encrypted and wholly controlled by the client in the manner described above, generalizable metadata may be unencrypted and accessible to the public” (Ahn Paragraph [0020])).

Regarding claim 14, Day, Ahn, and Hersans teach the method of claim 9, further comprising: 
receiving a request from the user to access the encrypted session activity data (obtaining the client key portion from the client for subsequent decryption of the stored client data (Day Paragraph [0025])); 
determining that the user is authorized to access the encrypted session activity data based on the user being identified as being associated with the encryption key (client key portion generated in response to authenticating the client (Day Paragraph [0021])); 
determining that the encryption key is available (determining if the client key portion is valid or invalidated (Day Paragraphs [0053 – 0054])); 
based on a determination that the encryption key is available, decrypting the encrypted session activity data using the encryption key (Day Paragraphs [0053 – 0054]); and 
causing the session activity data to be displayed on a user interface (UI) (providing data to the user by displaying it on the user interface (Hersans Paragraph [0038]) inherits motivation to combine from respective parent claim.).  

Regarding claim 15, Day, Ahn, and Hersans teach the method of claim 9, wherein encrypting the identified session activity data comprises:
generating the session activity data during management of the proxy session, the generated session activity data including the metadata including the private data (client session data may include interaction data with an online marketing application wherein the client data includes login and password information (Day Paragraph [0017])); and
encrypting the private data identified in the generated session activity data (“metadata may be bifurcated into private metadata (such as customer phone numbers) and generalizable metadata (such as average age of the population) … private metadata is encrypted and wholly controlled by the client in the manner described above, generalizable metadata may be unencrypted and accessible to the public” (Ahn Paragraph [0020]) inherits motivation to combine from respective parent claim.).

Regarding claim 16, Day teaches a computer-readable medium on which is stored computer-readable instructions (Day Paragraphs [0062 – 0064]) that, when executed by a processor, cause the processor to: 2000.0130US1/409169-US-NPPATENT APPLICATION 18 
authenticate a user to manage a proxy session of the user (client key portion generated in response to authenticating the client (Day Paragraph [0021])); 
based on the user being authentic, obtain an encryption key (server generates a client key portion and subsequently a combined encryption key using the client key portion (Day Paragraph [0018])); 
associate the encryption key to the user (client key portion is specific to a given session (Day Paragraph [0021])); 
identify session activity data during a proxy session of the user, the session activity data including data that includes information associated with events during the proxy session between a client and a server (using the combined encryption key to encrypt client data during a session (Day Paragraph [0018]) “the term ‘session' is used to refer to a period of time during which an entity is authorized to access one or more applications hosted by or accessible via a server system” (Day Paragraph [0022])); and 
encrypt session activity data of the proxy session using the encryption key associated with the user (using the combined encryption key to encrypt client data during a session (Day Paragraph [0018]));
receive a request from the user to access the encrypted session activity data (obtaining the client key portion from the client for subsequent decryption of the stored client data (Day Paragraph [0025])); 
decrypt the encrypted session activity data using the encryption key associated with the user (obtaining the client key portion from the client for subsequent decryption of the stored client data (Day Paragraph [0025]) generating the combined encryption key using symmetric key algorithms (Day Paragraph [0045])); and
output the decrypted session activity data to the user (providing the decrypted data (Day Paragraph [0024])).  
Day fails to teach session data including meta data, and identifying private data among the meta data, the private data being associated with predetermined fields identified as being private in the session activity data. Day further fails to teach of obtaining the encryption key from the user.  
	However, in analogous art, Ahn is directed to a data discovery solution and data storage implementation, specifically comprising the encryption of metadata to maintain confidential information for respective clients (Ahn Paragraph [0019 – 0020]).
	Ahn specifically teaches session data including meta data (“technical data of a particular client is still secure, private, and not accessible by another client … store summary and statistical demographic technical metadata 118 (i.e., generalizable metadata) of a particular client but store the private client information such as location information” (Ahn Paragraph [0018 – 0019])), and identifying private data among the meta data, the private data being associated with predetermined fields identified as being private in the session activity data (“metadata may be bifurcated into private metadata (such as customer phone numbers) and generalizable metadata (such as average age of the population) … private metadata is encrypted and wholly controlled by the client in the manner described above, generalizable metadata may be unencrypted and accessible to the public” (Ahn Paragraph [0020])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Ahn related to selectively encrypting meta data and apply them to the teachings of Day for the purpose of yielding the predictable result of encrypting data which is private to a respective client while maintaining public access to non-confidential data. One would be motivated as such as this safeguards confidential metadata (Ahn Paragraphs [0019 – 0020]).
	Day and Ahn fail to teach obtaining an encryption key from a user.
	However, in analogous art, Hersans is directed to encrypting data records for increased security based on security protocols being performed on a tenant-by-tenant basis (Hersans Paragraph [0014]).
Hersans specifically teaches obtaining an encryption key from a user (uploading an  encryption key from a user device to a data center (Hersans Paragraph [0034])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hersans related to having the user upload their own encryption key and apply them to the teachings of Day and Ahn for the purpose of allowing users to control the encryption of user information in a shared platform. One would be motivated as such as different users or tenants may require different security protocols (Hersans Paragraph [0004]).

Regarding claim 17, Day, Ahn, and Hersans teach the computer-readable medium of claim 16, wherein the encryption key is based on a symmetric-key algorithm (generating the combined encryption key using symmetric key algorithms (Day Paragraph [0045])).  

Regarding claim 18, Day, Ahn, and Hersans teach the computer-readable medium of claim 16, wherein the instructions cause the processor to: 
obtain a second encryption key from the user (system may request an updated encryption key from a user to be uploaded using the BYOK system (Hersans Paragraph [0067])); and 
in response to receipt of the second encryption key, replace the encryption key with the second encryption key, wherein the session activity data encrypted using the replaced encryption key is inaccessible after the encryption key is replaced (replacing an encryption key in response to the expiration of a time-to-live of the first encryption key (and therefore the first encryption key is not invalid) (Hersans Paragraphs [0067] and [0030]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hersans related to updating expired encryption keys and apply them to the teachings of Day for the purpose of improving security by invalidating encryption keys after a time period. One would be motivated as such as this allows encryption keys to not remain stale.).

Regarding claim 19, Day, Ahn, and Hersans teach the computer-readable medium of claim 16, wherein to encrypt the identified session activity data, the instructions cause the processor to:
encrypt the identified private data without encrypting session activity data that is not identified as being private data (“metadata may be bifurcated into private metadata (such as customer phone numbers) and generalizable metadata (such as average age of the population) … private metadata is encrypted and wholly controlled by the client in the manner described above, generalizable metadata may be unencrypted and accessible to the public” (Ahn Paragraph [0020])) inherits motivation to combine from respective parent claim.).

Regarding claim 20, Day, Ahn, and Hersans teach the computer-readable medium of claim 16, wherein to encrypt the identified session activity data, the instructions cause the processor to:
generate the session activity data during management of the proxy session, the generated session activity data being the meta data including the private data (client session data may include interaction data with an online marketing application wherein the client data includes login and password information (Day Paragraph [0017])); and
encrypt the private data identified in the generated session activity data (“metadata may be bifurcated into private metadata (such as customer phone numbers) and generalizable metadata (such as average age of the population) … private metadata is encrypted and wholly controlled by the client in the manner described above, generalizable metadata may be unencrypted and accessible to the public” (Ahn Paragraph [0020]) inherits motivation to combine from respective parent claim.).
Conclusion
The following prior art references were found to be pertinent to the claimed invention but were not used in making the rejections presented herein.
Haeger et al. (US 2014/0122866 A1) teaches a proxy server receiving an encryption key from a user to encrypt a user file.
Gress et al. (US 7,308,477 B1) teaches a first client party encrypting a message based upon a user encryption key for transfer through an open-network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2454                                                                                                                                                                                                        
/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454